Citation Nr: 9924339	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include arthritis.

2.  Entitlement to service connection for a right elbow 
disorder, to include arthritis.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include arthritis.

4.  Entitlement to service connection for a bilateral hip 
disorder, to include arthritis.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include arthritis.

6.  Entitlement to service connection for a bilateral foot 
disorder, to include arthritis.

7.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for a headache 
disorder.

10.  Entitlement to service connection for a skin disorder.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

13.  Entitlement to service connection for substance abuse.

14.  Entitlement to an initial compensable evaluation for 
lateral epicondylitis, left elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran has recognized active military duty from August 
1989 to September 19, 1993.  He also had a period of 
unrecognized service from September 20, 1993 to June 1996.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from for the Department of 
Veterans Affairs (hereinafter VA) purposes the VA regional 
office in Jackson, Mississippi (hereinafter RO).

At the veteran's personal hearing before the Board conducted 
in April 1999, the veteran withdrew from appeal the issue of 
entitlement to service connection for Persian Gulf Syndrome.  
In a document received in November 1998, the veteran raised 
the issue of service connection for residuals of a cold 
injury to his feet.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.

REMAND

The veteran has claimed that his symptoms with regard to a 
bilateral shoulder disorder, a right elbow disorder, a lumbar 
spine disorder, a bilateral hip disorder, a bilateral ankle 
disorder, a bilateral foot disorder, a bilateral knee 
disorder, a headache disorder, and memory loss may be 
manifestations of an undiagnosed illness resulting from his 
service in the Gulf War.  

38 C.F.R. § 3.317 (1998) provides that a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of § 3.317 may be service connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2001 
and by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis. 38 
C.F.R. § 3.317 (a)(1) (1998). For purposes of § 3.317, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317 (a)(2) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1998).

It appears from a review of the claims file, that the service 
medical records have been furnished by the veteran.  Although 
the RO contacted the National Personnel Records Center 
(hereinafter NPRC) to obtain information regarding the 
veteran's service discharge, service medical records were not 
requested.  As such, it is not clear if all of his service 
medical records have been associated with the claims file.

The veteran's service medical records reveal complaints of 
chest pain and an abnormal electrocardiogram in 1991.  It was 
indicated that the chest pain began in Saudi Arabia and the 
veteran was concerned about sudden cardiac death.  The VA 
examination conducted in 1998 found clinical evidence of 
heart disease.  The recent VA general examination in January 
1998 noted the presence of a skin rash.  However, a diagnosis 
was not rendered.  

VA examinations were conducted in 1998.  The Board finds that 
more detailed examinations would be of assistance in this 
case.  The Board notes that the complete service medical 
records were not available for review at the time of the 
examinations

In March 1999, the Board received additional evidence in 
support of the veteran's claim of entitlement to an initial 
compensable evaluation.  Submission of additional evidence 
following certification of an appeal must be referred to the 
RO for review and preparation of a supplemental statement of 
the case, unless the veteran waives this procedural right.  
38 C.F.R. § 20.1304(c) (1998).  This procedural right was not 
waived with regard to the aforementioned evidence.  

The veteran testified at his hearing before the Board sitting 
at Washington, D. C. that he experienced pain and flare-ups 
involving the service connected left elbow. The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran testified at his hearing that he was scheduled to 
receive treatment for his psychiatric disorder at a VA 
facility in April 1999.  These medical records are pertinent 
to the veteran's claim of entitlement to service connection 
and should be associated with the claims file.  The veteran 
also during his hearing made reference to the death of his 
friend in the Persian Gulf.  The Board points out that there 
is no current diagnosis of PTSD.

In view of these facts, the case is remanded to the RO for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all current 
VA and private treatment records records.  

2.  The RO should contact the NPRC and 
request the veteran's service medical 
records for both periods of service.

3.  The RO should request the VA medical 
facility in Biloxi to furnish copies of 
all treatment records, to include the 
psychiatric evaluation scheduled to be 
conducted in April 1999. 

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
disabilities involving the shoulders, 
right elbow, a lumbar spine, hips, 
ankles, feet to include cold injuries, 
and knees, and the severity of the 
service connected left elbow disability.  
The claims file and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination.  All 
testing and any specialized examination 
deemed necessary should be performed.  
The examiner should identify all signs or 
symptomatology, which the veteran claims 
to experience on a chronic basis as a 
result of his Persian Gulf service.  A 
complete history, to include the time of 
initial onset, frequency, duration, and 
severity of the reported symptoms and 
what precipitates and relieves the 
symptoms of each claimed disability 
should be elicited from the veteran.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner is 
requested to obtain a detailed 
occupational history.  The examiner 
should indicate which symptoms and 
abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  Concerning any 
limitation of motion found, the examiner 
should note whether any limitation is due 
to poor conditioning or other such 
factors as opposed to a manifestation of 
an undiagnosed illness.  If the symptoms 
and abnormal physical findings can be 
attributed to a known clinical diagnosis, 
the examiner should render an opinion as 
to whether it is as likely as not that 
the disabilities diagnosed are related to 
his period of recognized service from 
August 1989 to September 1993.  If the 
symptoms and abnormal physical findings 
cannot be attributed to a known clinical 
diagnosis and thus represent an 
undiagnosed illness, the examiner should 
indicate whether there are objective 
indications of chronic disability which 
are the result of service in the Persian 
Gulf.  

The examination of the service connected 
left elbow should include an assessment 
of the range of motion, to include what 
degrees constitute the normal motion of 
the elbow.  The examination should 
include any limitation of function due to 
pain, weakness, excess fatigability, or 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use of the 
knees.  A complete rational for any 
opinion expressed should be included in 
the examination report

5.  A VA examination should be conducted 
by a cardiologist to determine the nature 
and etiology of any heart disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If heart disease 
is diagnosed, the examiner should provide 
an opinion as to the relationship between 
any heart disorder found and the symptoms 
and findings reported during his 
recognized service from August 1989 to 
September 1993.  The claims file and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination.  

6.  VA neuropsychiatric examination 
should be conducted in order to determine 
the nature, severity and etiology of the 
reported headaches and memory loss.  The 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examinations.  All tests and specialized 
examinations deemed necessary should be 
conducted.

The examiner should be requested to 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of headaches and memory loss.  
If such objective evidence is present, 
the examiner should provide an opinion as 
to whether the headaches or memory are 
attributable to a "known" clinical 
diagnosis to include any psychiatric 
illness, in light of the medical history 
and examination findings.  If the 
headaches and memory loss are 
attributable to a "known" clinical 
diagnosis, the examiner should identify 
the diagnosed disorder and explain the 
basis for the diagnosis.  If the 
headaches and memory loss cannot be 
attributed to a known clinical diagnosis 
and thus represent an undiagnosed 
illness, the examiner should indicate 
whether there are objective indications 
of chronic disability which are the 
result of his recognized period of active 
duty from August 1989 to September 1993, 
to include service in the Persian Gulf.  
A complete rationale should be given for 
all opinions and conclusions expressed.

7.  The veteran should be scheduled for a 
VA examination to be conducted by a 
dermatologist in order to determine the 
nature and severity of any skin disorder.  
All testing deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner prior to 
the examination.

8.  The RO should notify the veteran of 
the consequences of failing to report for 
the examinations per 38 C.F.R. § 3.655 
(1998).

9.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claims, to 
include his to service connection for 
PTSD.  The RO should also consider Barela 
v. West, 11 Vet. App. 280 (1998) in 
deciding the issue of service connection 
for substance abuse.  Additionally, the 
veteran's claim for an increased rating 
for his service-connected left elbow 
disorder should be considered in light of 
Fenderson v. West, 12 Vet. App. 119 
(1999) and 38 C.F.R. § 4.40, 4.45, and 
4.59 (1998).

10.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


